Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 8.
b.	Claims 1-14 are pending on the application.
Drawings
2.	The drawings were received on 11/20/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 5-8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al (US 2020/0006628 A11). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 8, O’Brien et al in Figures 1-5 are directly discloses an apparatus for generating a skyrmion (an apparatus of pSTTM 101) the apparatus comprising: 
a magnetic multilayer system (a plurality of magnetic layers 114, 113, 108, 106, 104); and 
5a skyrmion generation unit (a SAF skyrmion 118 such as the structure includes a magnetic layer 113 and a magnetic layer 114) configured to generate a skyrmion at a temperature of 400°C or higher (SAF skyrmion 118 further includes interface 112, fix magnet 108, tunnel barrier layer 106 and free layer 104, and the SAF skrmion 118 process is carried out at elevated temperature between 200 to 4000C, column 7, lines 9-16) by adjusting a magnetic anisotropy value (magnetic layer 113 and 114 having an in plane magnetic anisotropy oriented radially away from the core surrounds annular region 130, Figured 1B-1C) and a magnetization value of the magnetic multilayer system (a plurality of magnetic layers 114, 113, 108, 106, 104)(see at least in Figures 1-4, column 3, paragraph 0028 to column 7, lines 67 and the related disclosures). 
10 Regarding dependent claim 10, O’Brien et al in Figures 1-5 are directly discloses an apparatus for generating a skyrmion (an apparatus of pSTTM 101), wherein the skyrmion generation unit adjusts a Dzyaloshinskii-Moriya interaction (DMI) value (see column 3, paragraph 0027).  
Regarding dependent claim 12, O’Brien et al in Figures 1-5 are directly discloses an apparatus for generating a skyrmion (an apparatus of pSTTM 101), wherein the 25magnetic multilayer system comprises:
a first lower layer (electrode layer 102), a 22first magnetic layer (magnetic layer 113) formed on the first lower layer, a first upper layer (spacer layer 110) formed on the first magnetic layer, a second lower layer (electrode layer 120) formed on the first upper layer, 
a second magnetic layer (magnetic layer 114) formed on the second lower layer (interface layer 116), and a second upper layer (electrode layer 120) 5formed on the second magnetic layer (magnetic layer 114), and 
the first magnetic layer (magnetic layer 113) and the second magnetic layer (magnetic layer 114) are respectively formed of different materials (the magnetic layer 113 contain different material with the magnetic layer 114).  
Regarding dependent claim 13, O’Brien et al in Figures 1-5 are directly discloses an apparatus for generating a skyrmion (an apparatus of pSTTM 101), wherein each of 10the first and second magnetic layers (magnetic layer 114) is formed of any one material selected from the group consisting of CoxFei-x (where x is 0 to 1) and CoyFel-y-zBz (where z is 0 to 0.2 and y is 0 to 1- z)(see column 5, paragraph 0043).   
Regarding dependent claim 14, O’Brien et al in Figures 1-5 are directly discloses an apparatus for generating a skyrmion (an apparatus of pSTTM 101), wherein 15the first lower layer is formed of the same material as the second lower layer, the first upper layer is formed of the same material as the second upper layer, 20the material of the first and second lower layers is different from the material of the first and second upper layers, and each of the first lower layer, the second lower layer, the first upper layer, and the second upper layer is formed of 25any one material selected from the group consisting of Ta, W, 23Re, Os, Ir, Pt, and Ru or is formed of an alloy of two or more materials selected from the same group (see column 5, paragraph 0043).

Regarding claims 8, 10 and 12-14, they encompass the same scope of invention as that of claims 1, 3 and 5-7, except they draft the invention in method format instead of apparatus format.  O’Brien et al teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claims 8, 10 and 12-14, are therefore rejected in method format for the same reasons claims 1, 3 and 5-7, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.
	
Allowable Subject Matter
5.	Claims 2, 4, 9 and 11, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of 10the method, wherein the magnetic anisotropy value is in a range of 0 to 2.5 x 104 J/m3, and the magnetization value is in a range of 2.0 x 105 to 5.0 x 105 A/m (claim 2), the method, wherein the DMI value 20is in a range of 1.2x10-3 to 1.8X10-3 J/m2  (claim 4), the apparatus, wherein the skyrmion generation unit adjusts the magnetic anisotropy value to fall within a range of 0 to 2.5 x 104 J/m3, and adjusts the magnetization value to fall within a range of 2.0 x 105 to 5.0 X 105 A/m (claim 9) and 20the apparatus, wherein the skyrmion generation unit adjusts the DMI value to fall within a range of 1.2 x 10-3 to 1.8 x 10-3 J/m2   (claim 11).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fitelson et al (US. 10,720,572) discloses a memory device includes a memory stack formed on a substrate to program skyrmions within at elast one layer of the stack.
	Schabes et al (US. 10,339,993) discloses a magnetoresistive random access memory device includes a perpendicular magnetic tunnel junction device with skyrmionics assist layer for free layer switching.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.